IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS GORDON,                        §
                                      §   No. 461, 2019
      Defendant Below,                §
      Appellant,                      §   Court Below: Superior Court
                                      §   of the State of Delaware
            v.                        §
                                      §   ID No. 1807010648(K)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §


                         Submitted: October 14, 2020
                         Decided:   January 6, 2021


Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

Upon appeal from the Superior Court of the State of Delaware. AFFIRMED.

Nicole M. Walker, Esquire, (argued) and Bernard J. O’Donnell, Office of Defense
Services, Wilmington, Delaware for Appellant Thomas Gordon.

John R. Williams, Esquire, Department of Justice, Dover, Delaware for Appellee
State of Delaware.
TRAYNOR, Justice:

       We confront two important issues in this appeal. One relates to a police

officer’s reliance on information provided by his fellow police officers when

deciding whether to stop a motor vehicle traveling on our public roadways. In

addressing this issue, we adhere to the “collective knowledge” doctrine that we first

recognized in State v. Cooley.1

       The other issue—whether a trial court’s consideration of the lawfulness of a

warrantless detention and arrest is constrained by the facts alleged in a later filed

arrest-warrant affidavit—forces us to re-examine our holding in McDonald v. State.2

We hold today that such a “four corners” test, though appropriately applied to

search-warrant applications and arguably to arrest-warrant affidavits when the arrest

warrant itself is challenged, should not be applied under the facts of this case. In so

holding, we affirm the defendant’s convictions and overrule McDonald.

                           I. FACTUAL BACKGROUND

       A.     The Motor Vehicle Stop

       As Delaware State Police (“DSP”) Trooper Brian Holl was on patrol in Kent

County, he received a call from DSP Detective Thomas Macauley, a member of a

“drug task force”3 in New Castle County. Before the call, Trooper Holl was aware


1
  457 A.2d 352 (Del. 1983).
2
  947 A.2d 1073 (Del. 2008).
3
  App. to Opening Br. at A196.
                                          2
of Detective Macauley’s and his brother Detective Michael Macauley’s involvement

in a wiretap investigation known as “Operation Cutthroat.”4 Detective Thomas

Macauley told Trooper Holl that his brother Michael and other officers had been

surveilling a blue Mazda that was, at the time of the call, southbound on Delaware

State Route 1 heading towards Kent County. Detective Macauley shared with

Detective Holl the reason for the surveillance of the Mazda: the surveilling officers

had just “watched a drug transaction”5 between the occupants of the car and one of

Operation Cutthroat’s targets.         Macauley also provided Holl with additional

background including the substance of an intercepted phone conversation that led to

the surveillance of what appeared to be the previously-mentioned drug transaction.6

       Because the Macauleys wished to maintain the secrecy of the ongoing wiretap

investigation, they enlisted Trooper Holl’s assistance in the apprehension of the blue

Mazda’s occupants. Detective Macauley’s instructions to Trooper Holl were clear:

              To keep the integrity of the investigation of the wiretap
              investigation, I need a traffic stop. That means you need
              to . . . develop your own probable cause and go from there.
              Nothing about the wiretap can be revealed, obviously, for
              the integrity of the investigation.7




4
  Id. at A199.
5
  Id. at A230.
6
  Trooper Holl testified that, when Detective Thomas Macauley called him “[he] already knew that
. . . the wiretap was going on. And when [Macauley] called [him], he said, ‘this is what we know,
this is what we intercepted on the phone, [and] this is what we saw.” Id. at A234.
7
  Id.
                                               3
        To Trooper Holl, this meant that he was to justify the stop of the Mazda, if

possible, by the detection of a traffic violation. He believed he found one in the form

of a violation of 21 Del. C. § 4331, a section of the Motor Vehicle Code that, among

other things, requires the display of headlights “during . . . rain or when windshield

wipers are in use because of weather conditions.”8 According to Trooper Holl’s

Affidavit of Probable Cause drafted and sworn to later that day, the Mazda’s

headlights were not activated despite “inclement weather.”9 Holl’s Affidavit stated

further that “it was raining with wet roadways and overcast skies.”10

        Because of the perceived headlight infraction, Trooper Holl initiated a motor

vehicle stop by activating his emergency lights. It was 4:30 p.m. The Mazda,

according to Holl, “took an abnormally long time to stop,”11 which heightened Holl’s

safety concerns as he thought it could be a sign that the vehicle’s occupants might

be “get[ting] ready to run.”12 But the Mazda came to a complete stop, and when

Holl approached its passenger side, he saw that Jasmon Smith was the driver and

Thomas Gordon, with whom Holl had prior interactions, was in the front passenger

seat.




8
  21 Del. C. § 4331.
9
  App. to Opening Br. at A14.
10
   Id.
11
   Id. at A235.
12
   Id.
                                          4
       Trooper Holl was immediately met with questions from Gordon, who wanted

to know the reason for the stop. Gordon was unable to produce a license or other

identification and, according to Holl, “was just not compliant compared to a normal

traffic stop.”13   Following that, the driver—Jasmon Smith—opened the glove

compartment to get his insurance card and, when he did, Holl saw a clear plastic

baggie containing a green leafy substance—what Holl believed to be marijuana.

Holl then removed Gordon from the car and handcuffed him. After back-up arrived,

Holl searched the Mazda, finding a black plastic bag “containing a large amount of

brand new packaging for the sale and distribution of heroin.”14 Holl also found a

window motor, which he knew from his training and experience is a device

commonly used to power aftermarket secret compartments that are installed in motor

vehicles to conceal narcotics while in transport.

       At the scene of the stop, Trooper Holl conducted a pat-down search for

weapons of Smith without incident. But when he tried to pat-down Gordon, Gordon

“became very hostile”15 and became particularly agitated when the pat-down

approached “his groin and belt like area.”16 One of the back-up officers, Corporal

Long, also attempted a pat-down search of Gordon at the scene, but found it difficult




13
   Id. at A236.
14
   Id. at A239.
15
   Id. at A242.
16
   Id. at A244.
                                          5
because Gordon was “acting strange.”17 Eventually, Gordon was taken back to DSP

Troop 3 headquarters where, during another attempted pat-down search, Detective

Michael Macauley “felt a suspicious package in [Gordon’s] pants, a bulge.”18

Detective Macauley asked Gordon to remove the item, but Gordon refused.

Gordon’s pants were then “pulled down just enough to remove the plastic bag that

was on the right side by his right testicle.”19 It was later determined that the bag

contained approximately 11 grams of heroin.

       B.         The Arrest Warrant

       That evening, Trooper Holl took Gordon before the nearest available Justice

of the Peace Court in Kent County where Holl also filed an Adult Complaint and

Warrant supported by an Affidavit of Probable Cause. The Complaint consisted of

six charges, including drug dealing in heroin, possession of marijuana, and

possession of drug paraphernalia. The Complaint did not charge Gordon with the

headlight violation. In his Affidavit, Trooper Holl made no mention of Operation

Cutthroat or, for that matter, any of the information that the Macauleys had shared

with him before he stopped the blue Mazda. The sole reason for the stop mentioned

in the Affidavit was the alleged headlight violation. Holl qualified his statements in




17
   Id. at A243.
18
   Id. at A247.
19
   Id. at A134.
                                          6
the Affidavit, however, noting that he had “not listed all of the facts pertaining to

this case, only those necessary to establish probable cause.”20

        C.       Gordon’s Motion to Suppress

        After Gordon was indicted, he moved the Superior Court to suppress “all

evidence seized and all custodial statements made as a result of unlawful searches

and seizures of his person and property”21 on the date of his arrest. Gordon’s motion

challenged the legality of what he described as “the warrantless strip search”22 that

occurred at Troop 3 on the grounds that “[n]o strip search should have been

conducted without obtaining a search warrant beforehand.”23 On appeal, Gordon

has abandoned this challenge.

        But Gordon also incorporated by reference his codefendant Smith’s

suppression motion, which disputed the factual foundation upon which Trooper Holl

based his decision—or so Gordon thought when he filed his motion—to stop the

Mazda in which Smith and Gordon were traveling. Relying on a video recorded by

Trooper Holl’s in-car camera, Smith’s motion alleged that it was not raining at or

during the time immediately preceding the stop. Smith alleged specifically that the

video did not support Holl’s claim that it was raining as evidenced by the paucity of




20
   Id. at A15.
21
   Id. at A69.
22
   Id. at A70.
23
   Id.
                                          7
raindrops on Holl’s windshield and camera lens. And no one else in the area at the

relevant time seemed to be using their wipers either as outlined in the motion:

                        . . . Before initiating the stop of the Defendant’s
                 vehicle, Trooper Holl first passes a silver minivan. The
                 silver minivan does not have its headlights or windshield
                 wipers activated.
                        . . . During the course of the stop and subsequent
                 search, over forty vehicles pass the scene of the stop
                 without headlamps or windshield wipers activated. Less
                 than ten vehicles pass with headlights or parking lamps
                 activated, but not windshield wipers. Of the vehicles the
                 [sic] pass, over 50 during the course of the stop, none
                 appear to have windshield wipers activated.
                        . . . During the course of the stop, two Delaware
                 State Police vehicles are captured approaching the area of
                 the stop by Trooper Holl’s in-car camera. The State Police
                 vehicles, both SUVs, approach the area at 4:39 and 4:42
                 respectively. Neither State Police SUV has its headlamps
                 or windshield wipers activated.
                       . . . At approximately 4:40:25 a red convertible
                 passes the area of the stop with its top down.24

          D.     The State’s Response

          Despite the shadow cast upon Trooper Holl’s headlight rationale for the

vehicle stop by the detailed—and readily verifiable—allegations in Smith’s motion,

the State, in its written response, stuck to its guns. “The sky was overcast,”

proclaimed the State, “the roads were wet[,] and it was actively raining.”25 But




24
     Id. at A53–54.
25
     Id. at A75.
                                             8
shortly after the Superior Court scheduled a hearing on Gordon’s motion, the State

reconsidered and filed an addendum to its earlier response.

        Although the addendum is vague, we recognize that when it was filed,

maintaining the secrecy of the Operation Cutthroat wiretap was still a legitimate

concern.26 Be that as it may, the State disclosed that:

                       . . . At the time of the traffic stop, Trooper Holl was
                in communication with other Delaware law enforcement
                officers who were conducting a wiretap investigation in
                New Castle County. The wiretap officers relayed a
                discussion between the Target and Thomas Gordon.
                These officers also told Trooper Holl of the observed
                meet-up and constant surveillance on the Mazda.

                      . . . Based on the information received from other
                law enforcement officers, Trooper Holl had, at least, a
                reasonable, articulable suspicion that the driver was
                committing the traffic violation noted as well as
                possessing controlled substances at the time of the stop.27

        E.      The Suppression Hearing

        With this revelation, the stage was set for the hearing on Gordon’s (and

Smith’s) motion to suppress. The hearing took place over three days, during which



26
   When the addendum was filed and even during Gordon’s suppression hearing a year after his
arrest, maintaining the secrecy of the wiretap investigation remained a concern. Therefore, before
the hearing, the Superior Court entered a protective order limiting the defense’s use of discovery
materials. And when the prosecution sought to elicit testimony during the suppression hearing
from Detective Thomas Macauley regarding the substance of the intercepted calls between Gordon
and one of the investigation’s targets, the defense, oddly enough, objected on the grounds that it
would violate the protective order and was too “far afield.” App. to Opening Br. at A201–06. The
court sustained the objection and, therefore, the details of the intercepted calls are not in the record.
27
   Id. at A91–92 (emphasis added).
                                                   9
the Superior Court heard the testimony of Trooper Holl, the two Detectives

Macauley, and Gordon. The court also reviewed the video from Trooper Holl’s in-

car camera. We have already touched upon the most salient aspects of Trooper

Holl’s testimony. Thus, the following factual discussion focuses on why the

Macauleys called upon Trooper Holl and asked him to follow and, if feasible, detain

the blue Mazda and its occupants.

          1.        Detective Thomas Macauley

          In July 2018, Detective Thomas Macauley was Operation Cutthroat’s lead

investigator. At that time, the operation was ten months old and would last until

September 1, 2018.           As of July 15, 2018—the date of Gordon’s arrest—the

investigation had captured many telephone conversations between the operation’s

target, Kiree Wise, and Gordon.          On that particular date, Detective Thomas

Macauley listened to a conversation between Wise and Gordon that led Macauley to

believe that Gordon was going to meet with Wise at the Georgetown Apartments “to

conduct a drug transaction.”28 Macauley instructed other officers, including his

brother Michael, to establish surveillance at that location, the fruits of which will be

discussed below. Macauley stayed in touch with the surveillance teams as the events

at the Georgetown Apartments unfolded.




28
     Id. at A292.
                                            10
          When the surveillance confirmed Detective Thomas Macauley’s suspicions

about the transaction between Wise and Gordon and it became apparent that Gordon

was heading south to Kent County, Macauley called Trooper Holl. Macauley

reached out to Holl, hoping that he was working that day, because the two were

friends and, according to Macauley, Holl had “significant experience in drug

investigations, particularly motor vehicle stops relating to drug investigations and

drug trafficking.”29 It was also important that, if the opportunity for a traffic stop

arose, an officer other than one of the surveilling officers, all of whom were in

unconventional, unmarked police vehicles without emergency equipment, initiate

the stop. The secrecy of the wiretap investigation was also a consideration as, at the

time, there were sealed indictments pending in New Castle County naming

approximately forty individuals many of whom had not yet been apprehended.

          During Detective Macauley’s suppression hearing testimony, he described his

instructions to Trooper Holl:

                    I advised [Trooper] Holl that . . . our surveillance units had
                    observed what we determined or believed to be a drug
                    transaction. I told him that we were able to corroborate
                    this information from intercepted telephone calls and that
                    was consistent with what we saw and what we heard.
                           I advised him of the individual, Mr. Gordon, that we
                    positively identified as being I guess a passenger in the
                    motor vehicle . . . . And I advised him that we had active
                    surveillance on the vehicle as it departed the drug

29
     Id. at A294.
                                                 11
               transaction, and we were continuing to monitor the vehicle
               by our surveillance units.
                       ....
                     I asked Trooper Holl if he was in a position that he
               could potentially assist us. All of our surveillance officers
               were in unconventional vehicles.30

       2.      Detective Michael Macauley

       Detective Michael Macauley is a DSP Detective assigned to the Governor’s

Task Force.31 In July of 2019, the task force was assisting DSP Troop 2’s drug unit

with Operation Cutthroat. Around 3:00 in the afternoon on the day of Gordon’s

arrest, Detective Michael Macauley was conducting surveillance at the Georgetown

Manor Apartments on Christiana Road in Newark. Macauley had followed Kiree

Wise, who was in a Honda, to that location after receiving information derived from

one of the operation’s wiretaps that Wise would be “meeting an unknown individual

there to complete a drug transaction.”32

       Detective Macauley positioned his vehicle about 50 feet—less than the

distance from the pitcher’s mound to home plate—from where Wise was parked.




30
   Id. at A294–95.
31
   The Governor’s Task Force has been described as part of “a statewide crime reduction initiative
that targets high-risk probationers to ensure that they remain in compliance with curfews and other
conditions of their probation. At [its] core . . . are police and probation/parole officer teams who
enforce probation curfews, engage in surveillance activities, and conduct special investigations in
targeted high crime areas.” Richard J. Harris & John P. O’Connell, Operation Safe
Streets/Governor’s Task Force 2005 Annual Report 3 (2006), https://cjc.delaware.gov/wp-
content/uploads/sites/61/2017/06/05_OSS_GTF_Annual_Report-min.pdf.
32
   App. to Opening Br. at A126.
                                                12
Macauley had a clear view of Wise. Shortly after 3:00 p.m., the previously

mentioned blue Mazda pulled up next to Wise’s Honda. Wise got out of the Honda,

initially walking over to the driver’s side of the Mazda. He then turned and walked

to the rear of the Mazda where he greeted Thomas Gordon, who had alighted from

the passenger side, with a hug. After a brief conversation, Wise returned to the

Honda and retrieved something, but Macauley could not tell what it was; whatever

it was, Wise gave it to Gordon who put it in his pocket.

          Detective Macauley then noticed a tan Ford Focus pull up “on the same street

a couple cars down.”33 An individual—later identified as John Gordon—got out of

the Ford Focus holding a black plastic bag. By this time, Jasmon Smith, the blue

Mazda’s driver, was out of the car. John Gordon walked over to Smith and handed

him the black bag. Smith opened and peeked into the bag and then put it in the

Mazda’s back seat. Smith and John Gordon then walked over to the Ford Focus and

appeared to be looking at something in its trunk. Then Smith and Thomas Gordon

got back into the Mazda and departed with Smith behind the wheel and Thomas

Gordon in the front passenger seat. Detective Macauley followed.

          As Detective Macauley and two other surveillance units followed the Mazda

from Newark to Kent County, the Mazda “kept . . . pulling over,” which Macauley




33
     Id. at A128.
                                           13
interpreted as “countersurveillance to see if anybody was following them.”34

Nevertheless, Macauley was able to maintain contact and eventually contacted

Trooper Holl (presumably after his brother Thomas had spoken with Holl), telling

him that he was following a vehicle, whose occupants had been observed “possibly

. . . conduct[ing] a drug transaction up in New Castle County.”35 Macauley also

provided Holl with a description and location of the blue Mazda, as well as its

registration information. Within ten to fifteen minutes, Detective Macauley watched

as Trooper Holl stopped the Mazda near Pearson’s Corner.


       F.         The Superior Court’s Denial of Gordon’s Motion

       As mentioned, Gordon’s motion to suppress was based on two arguments.

First, incorporating Smith’s motion, Gordon claimed that “[t]he weather conditions

at the time of the alleged traffic offense leading to the stop [did] not support a factual

finding that headlights were required under Delaware law.36 The stop, therefore,

was—according to Gordon—an illegal seizure, and the evidence obtained as a result

should be excluded at trial. The State sought to justify the vehicle stop on two

grounds: (i) that Trooper Holl had a reasonable suspicion to stop the vehicle for not

displaying its headlights while it was raining and (ii) that “[b]ased on the information




34
   Id. at A130.
35
   Id. at A153.
36
   Id. at A56.
                                           14
received from other law enforcement officers Trooper Holl had, at least, a

reasonable, articulable suspicion that the driver . . . possess[ed] controlled substances

at the time of the stop.”37

       Second, Gordon challenged the legality of the “warrantless strip search”38

after Gordon was taken into custody. Gordon has abandoned his challenge to the

strip search. Thus, our review is limited to the Superior Court’s decision regarding

the lawfulness of the stop of the blue Mazda.

       After reviewing the video of the stop recorded by Trooper Holl’s in-car

camera, the Superior Court made short work of the State’s claim that the driver of

the blue Mazda committed a headlight violation. Pointing to the fact that only a

single additional water drop appears on Trooper Holl’s windshield during the entire

22-minute recording and that “of well over 50 vehicles observed in the [video], not

a single one ha[d] its windshield wipers in use,”39 the court found that the State had

failed to carry its burden of proof that it was raining at the time of the traffic stop.

But the court ruled that “Trooper Holl had justification for pulling over the vehicle

separate and apart from the alleged traffic offense based upon the suspected drug

transaction.”40 Relying on the “collective knowledge” doctrine, the court cited




37
   Id. at A91.
38
   Id. at A70.
39
   Ex. A to Opening Br. at 5.
40
   Id. at 7.
                                           15
Detective Thomas Macauley’s interception of the conversation in which Gordon was

planning a drug transaction at the Georgetown Manor apartments and the ensuing

confirmatory surveillance. The Macauley brothers communicated these facts, the

court found, to Holl who could reasonably rely upon them as justifying the vehicle

stop regardless of whether he sought to justify the stop on other grounds in the

interest of maintaining the wiretap investigation’s integrity.                Accordingly, the

Superior Court denied Gordon’s motion to suppress.41

       After a four-day trial, the jury returned guilty verdicts as to aggravated

possession of heroin and conspiracy in the second degree, but acquitted Gordon of

drug dealing and possession of drug paraphernalia.42 Following a presentence

investigation, the court declared Gordon a habitual offender as to the conspiracy

charge, and sentenced him to an aggregate of 30 years imprisonment.

                 II.     GORDON’S CONTENTIONS ON APPEAL

       In this appeal, Gordon advances a single argument—that “[the] police officers

did not have probable cause to stop the [blue Mazda] or arrest and search

[Gordon]”43—on three separate grounds. First, Gordon contends that the “[o]fficers



41
   The Superior Court made several additional findings relating to the extension of the traffic stop
and search of the Mazda after marijuana was observed in plain view when Smith opened the glove
compartment and the search of Gordon’s person at DSP Troop 3. But because Gordon does not
challenge those findings on appeal, we need not address them here.
42
   The State had entered a nolle prosequi before the trial began on the possession-of-marijuana
charge.
43
   Opening Br. at i; 7.
                                                16
did not have probable cause and recognized as much because Trooper [H]oll was

tasked with finding probable cause for a traffic violation stop.”44 Next, Gordon

argues that, because Trooper Holl was not directed to stop and seize the blue Mazda

because of the suspected drug transaction, the Superior Court should not have

considered what the Macauleys told Holl when determining whether Holl was

justified in stopping the blue Mazda. Finally, Gordon relies on the “four corners”

doctrine, claiming that the Superior Court erred by considering Holl’s

communications with the Macauleys because they were not included in the arrest-

warrant affidavit Holl drafted and filed after his warrantless arrest of Gordon.

                           III.   STANDARD OF REVIEW

       We review the Superior Court’s denial of a motion to suppress for an abuse

of discretion.45 We evaluate the court’s legal conclusions de novo for errors in

formulating legal precepts.46 This Court will defer to the Superior Court’s factual

findings after an evidentiary hearing on a motion to suppress unless those findings

are clearly erroneous.47 Where, as here, we are reviewing the denial of a motion to

suppress evidence based on an alleged illegal stop and seizure, we conduct a de novo

review to determine whether the totality of the circumstances, in light of the trial




44
   Id. at 2.
45
   Stafford v. State, 59 A.3d 1223, 1227 (Del. 2012).
46
   Lopez-Vasquez v. State, 956 A.2d 1280, 1285 (Del. 2008).
47
   State v. Rollins, 922 A.2d 379, 382 (Del. 2007).
                                             17
judge’s factual findings, support a reasonable and articulable suspicion for the

stop.”48

                                      IV.     ANALYSIS

       A.    The Superior Court did not err in its determination that
       Trooper Holl’s stop of the blue Mazda was justified by reasonable
       suspicion

       The first prong of Gordon’s attack on the validity of Holl’s stop of the blue

Mazda criticizes the Superior Court for applying the “reasonable suspicion”

standard—rather than a “probable cause” standard—to the vehicle stop. Gordon

then hypothesizes that probable cause for the stop was lacking as evidenced by

Detective Michael Macauley’s instruction to Trooper Holl to “develop [his] own

probable cause.”49 This instruction, according to Gordon, showed that the police did

not believe that what they heard during the intercepted conversation and what they

saw at the Georgetown Manor apartments provided probable cause for the stop.

       Gordon’s contention that the State could only justify the stop of the Mazda by

showing probable cause—a more demanding standard than reasonable suspicion50—

appears to be based on the Superior Court’s reliance on two automobile-stop



48
   Lopez-Vasquez, 956 A.2d at 1285.
49
   App. to Opening Br. at A234.
50
   United States v. Sokolow, 490 U.S. 1, 7 (1989) (“[T]he level of suspicion required for a Terry
stop is obviously less demanding than that for probable cause . . . .”). And we have recognized
that a motor vehicle stop “must be justified at its inception by reasonable suspicion of criminal
activity as defined in Terry v. Ohio.” Caldwell v. State, 780 A.2d 1037, 1046 (Del. 2001) (citations
omitted).
                                                18
decisions of ours, Howard v. State51 and Brown v. State,52 which Gordon believes

establish probable cause as the standard by which motor vehicle stops are to be

judged. This contention cannot withstand even cursory scrutiny.

      In Howard, this Court could not have been clearer that “[t]raffic stops must

be supported by reasonable suspicion of criminal activity.”53 We went on to find

that, “[b]ased on the totality of the circumstances, [the police officer] had a

reasonable basis to believe Howard had engaged in illegal drug activity before [he]

stopped Howard for the traffic violations;”54 thus, the stop was justified.

      Gordon asks us to ignore these clear statements and to focus on our

statement—wedged in between the two passages quoted above—that we were not

required to consider Howard’s constitutional claim “because the police [also] . . .

had probable cause to believe Howard had engaged in illegal drug activity before

they stopped the automobile.”55 Of course, if the police had probable cause, they

necessarily met the less demanding “reasonable suspicion” standard. But more to

the point, Gordon never explains how the observation that the police’s suspicion in

Howard rose to the level of probable cause was meant to announce the abrogation




51
   931 A.2d 437, 2007 WL 2310001 (Del. Aug. 14, 2007) (TABLE).
52
   117 A.3d 568 (Del. 2015).
53
   Howard, 2007 WL 2310001, at *2.
54
   Id.
55
   Id.
                                          19
of the “reasonable suspicion” standard re-affirmed in the previous paragraph. Put

simply, Gordon’s reliance on Howard is far wide of the mark.

      Gordon’s argument fares no better under Brown, a case involving facts similar

to the case now before us. In Brown, the officers, who were conducting a wiretap

investigation, intercepted four calls in which the target and an unknown man

arranged a meeting at the target’s home so that the man could buy cocaine from the

target. Through video surveillance at the target’s house, the police saw an unknown

woman and man, later identified as Brown, arrive at the target’s house. The two

then went around the side of the house, out of view of the surveillance camera, with

the target. Five minutes later, Brown and the woman left in Brown’s vehicle. An

officer followed Brown for a few miles, then stopped Brown’s vehicle on the pretext

that there was a problem with Brown’s vehicle registration. When Brown spoke up,

the officer recognized his voice from the intercepted telephone calls. When Brown

stepped out of his vehicle, the officer arrested him and conducted a pat-down search,

finding cocaine, crack and powder, in a pouch in Brown’s front pocket.

      On appeal, Brown claimed that the Superior Court had abused its discretion

by admitting the evidence seized from him after his arrest. He argued that he was

arrested without probable cause at the scene of the motor vehicle stop and that the

evidence taken from him was fruit of the illegal arrest and therefore inadmissible.




                                         20
We rejected Brown’s argument, finding that the Superior Court was within its

discretion to find that the arresting officer had probable cause:

                Based on the events leading up to Brown’s arrest, an
                objectively reasonable officer who had listened to [the
                target] and the unknown man arrange a drug deal could
                have believed that Brown was the unknown man, that he
                purchased drugs as planned during the telephone calls, and
                that he still possessed those drugs at the time he was
                stopped . . . . [G]iven the content of the discussion
                captured on the wiretap, it was reasonable for the police to
                infer that Brown and [the target]—who the police knew to
                be a cocaine dealer—had engaged in a drug deal when they
                were out of the camera’s view, and that Brown was still in
                possession of those drugs minutes later, when [the officer]
                stopped his vehicle. Because the police had probable
                cause to arrest Brown, there was no reason to exclude the
                fruit of the search of his body incident to that arrest, i.e.,
                the drugs that [the officer] found.56

         As with Howard, Gordon argues that Brown stands for the proposition that, in

his case, the Superior Court should have applied the “probable cause” standard to

Trooper Holl’s stop of the blue Mazda, not “the diminished standard of reasonable

suspicion;”57 Brown, in our view, does nothing of the sort.

         For starters, Brown’s arrest occurred almost simultaneously with the stop

before the arresting officer had found any contraband on Brown’s person or in his

vehicle. By contrast, Gordon was only arrested after Trooper Holl had observed

marijuana in plain view when Smith opened the Mazda’s glove compartment and


56
     Brown, 117 A.3d at 578.
57
     Opening Br. at 12.
                                             21
heroin-packaging materials in the vehicle’s back seat. Moreover, Gordon’s motion

to suppress did not challenge the lawfulness of his arrest after the discovery of this

contraband; it was limited to an attack on the stop of the vehicle before the

contraband was found and a claim, since abandoned, that the strip search at Troop 3

was unlawful.

          If Brown has any relevance here, it is its support for the Superior Court’s

finding that Trooper Holl’s stop of the Mazda was supported by reasonable

suspicion. For if on very similar facts in Brown, we did not disturb the Superior

Court’s findings the officer had probable cause to arrest, it would be illogical for us

to conclude here that Trooper Holl had not developed the lesser quantum of

suspicion known as “reasonable suspicion.”

          Last but not least on this point, we note that Gordon’s position that the “correct

legal standard of probable cause”58 is applicable to “vehicle seizure[s]”59 is directly

contrary to the position Gordon took in the Superior Court. In particular Gordon’s

codefendant’s motion, which Gordon incorporated by reference in his motion,

repeatedly acknowledges that the vehicle stop in question was justified if supported

by reasonable suspicion. We quote here from the codefendant Smith’s motion:

                  First, the stop must be justified at its inception by
                  reasonable suspicion of criminal activity as defined in
                  Terry v. Ohio . . . .

58
     Id. at 11.
59
     Id. at 10.
                                              22
                        . . . Delaware courts consistently define reasonable
                 suspicion as an “officer’s ability to point to specific and
                 articulable facts which, taken together with rational
                 inferences from those facts, reasonably warrant the
                 intrusion.” Chandler, 2015 WL 1731508, at *4 (quoting
                 Holden v. State, 23 A.3d 843, 847 (Del. 2011)) . . . .
                        . . . Reasonable suspicion entails some minimal
                 level of objective justification for making at stop . . . .
                        ....
                        . . . A traffic stop is considered a seizure for the
                 purposes of the Fourth Amendment and must be supported
                 by a reasonable suspicion or probable cause. United States
                 v. Arvizu, 534 U.S. 266 (2002).60

         Likewise, in his opening brief’s statement of the standard of review in this

Court, Gordon acknowledged that when we review the denial of a motion to suppress

evidence collected in the wake of an allegedly illegal stop and seizure, “we conduct

a de novo review to determine whether the totality of the circumstances, in light of

the trial judge’s factual findings, support[s] a reasonable and articulable suspicion

for the stop.”61 Gordon cannot square these statements in the court below and in this

Court with his contention elsewhere that probable cause is the correct legal standard

by which our courts determine whether a motor vehicle stop is justified. Nor has he

pointed to any case law supporting this contention; we therefore reject it.




60
     App. to Opening Br. at A54–55.
61
     Opening Br. at 7 (quoting Lopez-Vasquez, 956 A.2d at 1285).
                                                23
          B.    The Superior Court’s ruling that the collective knowledge of
          the police officers justified the seizure of the blue Mazda was not
          erroneous

          Relying on State v. Cooley,62 Gordon argues next that, because Trooper Holl

had not independently developed sufficient justification to stop the blue Mazda and

was not “directed by another officer who possessed such information to arrest for

probable cause, Trooper Holl acted without probable cause for the seizure and the

arrest.”63

          Once again, Gordon conflates reasonable suspicion to effect a motor vehicle

stop and probable cause to arrest. The record is clear that almost immediately after

Trooper Holl encountered Smith and Gordon during the roadside stop, Holl observed

marijuana in plain view when Smith opened the Mazda’s glove compartment to

retrieve the vehicles insurance documents. And the record is equally clear that the

consequent search of the vehicle, which Gordon has not challenged on any basis

other than the alleged illegality of the stop, uncovered drug paraphernalia in the form

of unused heroin packaging materials. Hence, if the stop was legal, certainly

Gordon’s arrest after the discovery of the contraband was justified. So once again

we direct our attention to the validity of the stop, this time through the lens of the

“collective knowledge” doctrine.




62
     457 A.2d 352.
63
     Opening Br. at 12.
                                           24
       Gordon’s argument betrays a basic misunderstanding of Cooley, which

addressed the extent to which an arresting police officer may rely on information

obtained from other officers in forming probable cause for an arrest. Relevant to

this appeal, this Court held in Cooley that arresting officers are “entitled to rely on

information relayed to [them] through official channels”64 when making an arrest.

       This principle is sometimes called the “collective knowledge” doctrine.65

Under the doctrine, “[t]he arresting officer himself need not be apprised of the

underlying circumstances which give rise to a conclusion of probable cause . . . .

[Instead, he can] act in the belief that his fellow officer’s judgment is correct.”66

This is not to say, however, that arresting officers may arrest first, then gather

previously uncommunicated information scattered among his fellow officers to

support the arrest. As we noted in Cooley:

              To say in the abstract that probable cause is to be evaluated
              on the basis of the collective information of the police
              ignores the underlying assumption—and factual reality—
              that there is some communication between those officers,
              who do know facts amounting to probable cause, and those
              who do not.67




64
   Cooley, 457 A.2d at 355.
65
   See, e.g., State v. Holmes, 2015 WL 5168374, at *5 (Del. Super. Ct. Sept. 3, 2015). Elsewhere,
this doctrine is termed the “fellow officer” rule. See 2 Wayne R. LaFave, Search & Seizure: A
Treatise on the Fourth Amendment, §3.5(b) (6th ed. 2020).
66
   Holmes, 2015 WL 5168374, at *4 (citations omitted).
67
   Id.
                                               25
       In this case, the Superior Court, having found that both Detectives Macauley

“communicated with Trooper Holl about what they had learned and observed”68 by

way of the wiretap and related surveillance and asked for Holl’s assistance, correctly

applied this doctrine. Not only did the Macauleys communicate investigative facts

to Holl sufficient to raise a reasonable suspicion that the blue Mazda contained

contraband, thus justifying its stop—a fact Gordon conceded at oral argument69—

but the three officers certainly possessed the requisite information collectively. And

Trooper Holl understood Detective Thomas Macauley’s request for assistance to

mean that he should detain the vehicle, preferably in a way that would not blow the

investigation’s cover.        So it matters little whether we base our “reasonable

suspicion” analysis on the facts known by Trooper Holl or those known collectively

by Holl and the two Macauleys; either way, the motor vehicle stop was supported

by reasonable suspicion.



68
   Ex. A to Opening Br. at 5.
69
                   See        Oral      Argument         Video       at         42:07-43:09,
https://livestream.com/accounts/5969852/events/9319197/videos/212105538/player:
       Justice Traynor: Michael Macauley testified . . . that, based on what he heard
       through the wiretap . . . [and] what he saw in the Georgetown Manor parking lot,
       he believed he had just observed a drug transaction. I have a two-part question.
       The first part is: Based on that information, did Detective Macauley have sufficient
       suspicion to effect the stop of the blue Mazda? And, if he did, the second part of
       the question is, if he related that to Trooper Holl . . . did Trooper Holl have sufficient
       information upon which to base the motor vehicle stop?

       Ms. Walker: Yes, without conceding the four corners argument . . . Trooper Holl
       would have had reasonable suspicion for the stop . . . .
                                                  26
          C.     It was not improper for the Superior Court to consider facts
          not contained in Holl’s arrest-warrant affidavit, which was drafted,
          filed, and sworn to after Holl’s warrantless arrest of Gordon

          Although not argued in the Superior Court, Gordon’s final contention is that,

because the arrest-warrant affidavit Trooper Holl signed and filed after Gordon’s

warrantless arrest did not allege that Holl relied on the information provided by the

Macauleys, the Superior Court was precluded under the “four corners” test from

considering the Holl-Macauley communications in determining whether Holl’s stop

of the blue Mazda was justified.

          Under Rule 8 of this Court, ordinarily we will not consider questions that were

not fairly presented to the trial court.70 We may do so, however, when the interests

of justice will be served; we find that those interests require it here. Specifically, we

conclude that, had the Superior Court applied our holding in McDonald v. State71—

the sole precedent upon which Gordon now relies—Gordon would have prevailed

below. At the same time and for the reasons that follow, however, we believe that

McDonald was wrongly decided, and we therefore overrule it.

          In McDonald, the defendant appealed the Superior Court’s denial of his

motion to suppress evidence seized following a motor vehicle stop that McDonald

claimed was not legally justified. McDonald was a passenger in a car, lawfully



70
     See Supr. Ct. R. 8.
71
     947 A.2d 1073.
                                            27
parked in a convenient-store parking lot, that was observed by a DSP officer shortly

after midnight. The officer ran a registration check on the car and, because he

incorrectly entered the registration number, the check showed—incorrectly—that

the car was not registered. When the car eventually exited the lot, the driver did not

use a turn signal to indicate that he was turning right onto the public roadway. The

officer, believing that he had just witnessed a turn-signal violation, activated his

emergency equipment and stopped the car. A search of the car at the scene

uncovered small amounts of marijuana and cocaine, and a strip-search of McDonald

at State Police headquarters yielded 15 grams of crack cocaine and a little over five

grams of marijuana. Later that day, the officer applied for a warrant for McDonald’s

arrest. The application was supported by an affidavit of probable cause, listing the

turn-signal violation as the sole basis for the vehicle stop.

          McDonald moved to suppress the evidence taken from him, arguing that the

purported turn-signal violation could not have provided the requisite suspicion for

the vehicle stop because the Delaware Motor Vehicle Code does not require a driver

to signal when entering a public highway from private property. And, according to

McDonald, if there was no traffic violation, the stop was not justified.

          The Superior Court found that the driver’s failure to signal provided “only a

very questionable suspicion.”72        But the court engaged in a “totality of the


72
     Id. at 1077.
                                            28
circumstances” analysis and concluded that congregating in an area known for

criminal activity, when viewed together with the innocent—if mistaken—belief that

the car was unregistered and the car’s “unprovoked flight”73 from the parking lot,

provided a reasonable articulable suspicion sufficient to justify the stop. In a 3-2

decision, we reversed.

       The majority focused on the affidavit of probable cause attached to the

application for a warrant to arrest McDonald on the drug charges, invoking the “four

corners” test:

               The “four corners” test is used to determine whether an
               affidavit demonstrates probable cause to issue either an
               arrest warrant or a search warrant. Under that test,
               sufficient facts must appear on the face of the affidavit
               such that a reviewing court can ascertain from that
               document alone the factual basis for a determination that
               probable cause exists.74

       Applying this test, the majority found that the Superior Court’s reliance on

facts extraneous to the affidavit ran counter to the purpose of the “four corners” test,

which is to ensure that the reviewing court determines “whether the constitutional

requirements of probable cause have been met without reliance upon faded and often

confused memories.”75 Thus, the majority determined that the Superior Court had




73
   Id. at 1078 (quoting Pierson v. State, 338 A.2d 571, 574 (Del. 1975)).
74
   Id.
75
   Id. (internal quotations, brackets, and footnotes omitted).
                                               29
erred as a matter of law in denying McDonald’s motion to suppress and reversed his

convictions.

          The dissent saw it differently, suggesting that the majority’s reliance on the

“four corners” test was misplaced for two closely related reasons:

                 First, the “four corners” test is appropriate for evaluating
                 whether probable cause existed for the issuance of a
                 warrant, a warrant issued in reliance upon an affidavit.
                 The test is, by definition, focused on the purpose of the
                 warrant—in this instance McDonald’s arrest.

                        ....

                        Second, . . . the state trooper was under no duty to
                 set forth all of his reasons for the warrantless stop; the facts
                 that supported McDonald’s eventual arrest were, of
                 course, tied to the vehicle stop, but the state trooper had no
                 reason to give a complete explanation or justification for
                 the vehicle stop in the affidavit used to obtain a warrant
                 for McDonald’s later arrest.76

          After a careful review of the majority’s reasoning and the precedents upon

which it relied and the relevant court rules governing arrest warrants and affidavits

filed in the wake of warrantless arrests, we have concluded that the dissent was

correct and that McDonald should be overruled.

          In Pierson v. State,77 we recognized that the Delaware statutes governing

search warrants “like Federal Criminal Rule 41(c), contemplate a ‘four corners’ test



76
     Id. at 1084–85.
77
     338 A.2d 571.
                                               30
for probable cause.”78 Specifically, 11 Del. C. § 2306 requires that a search-warrant

application “be in writing, signed by the complainant and verified by oath or

affirmation.”79 That section also mandates, among other things, that “the house,

place, conveyance or person to be searched”80 be described in the application with

particularity, and that “the cause for which the search is made”81 be substantially

alleged. And 11 Del. C. § 2307 authorizes a judge to issue a search warrant, but only

“[i]f the judge . . . finds that the facts recited in the complaint constitute probable

cause for the search.”82

       Based upon “the clear import”83 of these statutes, in Pierson this Court

rejected the State’s argument that a facially deficient warrant application could be

saved by referring to what the issuing magistrate must certainly have known through

his “official knowledge.”84       In short, we held that “a magistrate’s personal

information cannot be used to save a defective affidavit.”85

       This principle, often referred to as the “four corners” rule, is faithful to the

statutory requirements that search-warrant applications be made in writing and under

oath and be granted only if the facts recited in the application support a probable-


78
   Id. at 573.
79
   11 Del. C. § 2306.
80
   Id.
81
   Id.
82
   Id. § 2307 (emphasis added).
83
   Pierson, 338 A.2d at 573.
84
   Id.
85
   Id. at 574.
                                          31
cause finding. And it has the added benefit—cited in McDonald—of ensuring that

“‘the reviewing court may determine whether the constitutional requirements have

been met without reliance upon faded and often confused memories.’”86

       We are now confronted with the question of whether the “four corners”

doctrine was correctly extended in McDonald to arrest-warrant affidavits that are

drafted and filed following a warrantless arrest; we believe it was not.

       Delaware law authorizes police officers to arrest without an arrest warrant

under a variety of circumstances.87 But “[i]f not otherwise released, every person

arrested shall be brought before a magistrate without delay.”88 This statutory

requirement is mirrored and supplemented by Justice of the Peace Court Criminal

Rule 5(a):

        An officer making an arrest under a warrant issued upon a complaint
        or any person making an arrest without a warrant shall take the arrested
        person without [un]reasonable delay before the nearest available
        Justice of the Peace Court of the county in which the offense is alleged
        to have been committed or such other Justice of the Peace Court as
        provided by the warrant or by statute, court rule or administrative
        order. If a person arrested without a warrant is brought before a Justice
        of the Peace, a complaint shall be filed forthwith, which shall comply
        with the requirements of Rule 4(a) with respect to the showing of
        probable cause.89




86
   Id. (quoting United States v. Acosta, 501 F.2d 1330, 1334 (5th Cir. 1974)).
87
   11 Del. C. § 1904.
88
   Id. § 1909.
89
   J.P. Ct. Crim. R. 5(a).
                                               32
Under Rule 4(a):

          If it appears from the complaint, or from an affidavit or affidavits filed
          with the complaint, that there is probable cause to believe that an
          offense has been committed and that the defendant has committed it, a
          warrant for the arrest of the defendant shall issue to any officer
          authorized by law to execute it.90

          Thus, the probable-cause inquiry that precedes the issuance of an arrest-

warrant is different than the inquiry into whether an officer has developed the level

of suspicion required to justify an antecedent warrantless seizure—or, in this case,

roadside detention—of a defendant. In the arrest-warrant context, the arresting

officer must show in the complaint and affidavit that there is probable cause to

believe that the defendant has committed the offenses—here, drug offenses—with

which he has been charged; no such showing is required to justify an investigative

detention. Moreover, there is nothing in our statutes or rules of court authorizing

magistrates, during an accused’s initial appearance, to pass upon the validity of an

investigative detention, including a traffic stop that leads to the discovery of

evidence giving rise to other charges. And, for these reasons, the officer is not

required to justify the stop in his arrest-warrant application. That being the case, the




90
     J.P. Ct. Crim. R. 4(a) (emphasis added).
                                                33
“four corners” test should not be applied under the facts presented here nor should

it have been, in our view, in McDonald.91

       One might reasonably ask at this point how the McDonald majority came to

extend the “four corners” doctrine to arrest warrants that follow warrantless arrests.

The answer lies in the majority’s citation of United States v. Castillo,92 a Ninth

Circuit case in which the “four corners” test was applied to an arrest warrant. But

Castillo involved a challenge to the arrest warrant itself and the protective sweep of

the apartment that was conducted during the execution of that warrant.                        The

defendants’ motion to suppress in Castillo was “based on the alleged inadequacy of

the arrest warrant and the lack of veracity in the supporting affidavit.”93 If the

warrant was invalid, the sweep of the apartment, which came after the issuance of

the warrant, would be subject to challenge unless saved by the good-faith exception

announced in United States v. Leon.94

       Here, as in McDonald and unlike in Castillo, Gordon has not challenged the

validity of the arrest warrant, and there was no relationship between the issuance of

the arrest warrant itself and the seizure of the evidence he asked the Superior Court




91
    We note that one eminent Fourth Amendment scholar has questioned the soundness of
McDonald’s application of the “four corners” rule to the arrest warrant in that case. See 3 LaFave,
supra note 65, § 5.1(h) n.377.
92
   866 F.2d 1071 (9th Cir. 1988).
93
   Id. at 1075.
94
   468 U.S. 897 (1984).
                                                34
to suppress. We therefore reject Gordon’s claim that the Superior Court erred by

considering facts not included in the arrest warrant.


                               V.    CONCLUSION

      The Superior Court applied the correct legal standard when it determined that,

based upon the collective knowledge of the officers involved, Trooper Holl had a

reasonable suspicion that the car in which Gordon was traveling contained

contraband and was therefore subject to detention. In making this determination, the

court did not err by considering facts extraneous to the subsequently filed arrest-

warrant affidavit. We therefore affirm Gordon’s convictions.




                                         35